DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godichon et al. (6,402,467).
Godichon discloses a blower comprising: a plurality of blower sections (Fig. 10; col. 5, lines 57-67), each section including: a first shroud 2A, a second shroud 2B spaced from the first shroud in a direction of a longitudinal axis of the blower, and a blade 3, the blade being formed such that a first end of the blade is joined with the first shroud and a second end of the blade is joined with the second shroud; and a band 20B secured to the plurality of blower sections (Fig. 2; col. 6, lines 24-29).
Regarding claim 2, the plurality of blower sections are a composite material (col. 4, lines 33-36).

Regarding claim 6, the band 20B is secured to the plurality of blower sections by an adhesive (resin; col. 6, lines 35-39).


Regarding claim 8, a number of sections in the plurality of sections is inherently based on a number of blades for the blower (Fig. 10).
Regarding claim 9, each of the plurality of sections is the same (Fig. 10).
Regarding claim 10, the band is a ring (Fig. 2; col. 6, lines 24-29).
Regarding claim 11, Godichon discloses a method of manufacturing a blower comprising: forming a plurality of sections of the blower (Fig. 10; col. 5, lines 57-67), each section including a first shroud 2A, a second shroud 2B spaced from the first shroud in a direction of a longitudinal axis of the blower, and a blade 3, the blade being formed such that a first end of the blade is joined with the first shroud and a second end of the blade is joined with the second shroud; and securing a band 20B to the plurality of sections (Fig. 2; col. 6, lines 24-29).
Regarding claim 12, the forming includes forming the plurality of sections from a plastic material (col. 5, lines 36-38).
Regarding claim 17, the method further comprising assembling the plurality of sections together to form the blower (Figs. 1A, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lorcher et al. (2015/0316073) in view of Van Dine et al. (6,854,960).
Lorcher discloses a blower comprising: a first shroud 1 (Figs. 1, 2), a second shroud 7 spaced from the first shroud in a direction of a longitudinal axis of the blower, and a blade 6, the blade being formed such that a first end of the blade is joined with the first shroud and a second end of the blade is joined with the second shroud; wherein the blower is made from a plastic material (paragraph 54). 
However, Lorcher does not disclose the blower comprising: a plurality of blower sections, each section including: a first shroud, a second shroud spaced from the first shroud in a direction of a longitudinal axis of the blower, and a blade, the blade being formed such that a first end of the blade is joined with the first shroud and a second end of the blade is joined with the second shroud; and a band secured to the plurality of blower sections as claimed.
Van Dine teaches a blower comprising a plurality of blower sections 12 (Figs. 1-4), each blower section comprising a hub section 30, an outer ring section 26 and a blade 28 extending between the hub section and the outer ring section formed by injection molding (col. 2, lines 33-38); wherein individual blower sections are assembled together and a band 62 secured to the outer circumference of the plurality of blower sections (Fig. 4; col. 2, line 64 - col. 3, line 5) to form a complete blower as seen in Fig. 1.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the blower of Lorcher from a plurality of plurality of blower sections out of a plastic material, each comprising a first shroud, a second shroud spaced from the first shroud in a direction of a longitudinal axis of the blower, and a blade, the blade being formed such that a first end of the blade is joined with the first shroud and a second end of the 
Regarding claim 2, the plurality of blower sections are plastic as discussed in the rejection of claim 1 above.
Regarding claim 3, each of the plurality of blower sections is formed of a single piece, unitary construction (Van Dine; Fig. 2; col. 2, lines 29-33).
Regarding claim 6, the band is secured to the plurality of blower sections by adhesive (Van Dine; col. 1, lines 56-58). 
Regarding claim 8, a number of sections in the plurality of sections is based on a number of blades for the blower (Van Dine; Fig. 1).
 Regarding claim 9, each of the plurality of sections is the same (Van Dine; Fig. 1).
Regarding claim 10, the band is a ring (Van Dine; Fig. 4; ring 62).
Regarding claim 11, Lorcher in view of Van Dine inherently discloses a method of manufacturing a blower with all the limitations as discussed in the rejection of claim 1 above.
Regarding claim 12, the forming including forming the plurality of sections from a plastic material as discussed in the rejection of claim 1 above.
Regarding claim 15, the forming includes an injection molding process (Van Dine; col. 2, lines 33-38). 
Regarding claim 16, the forming includes forming each section as a single piece, unitary construction (Van Dine; Fig. 2; col. 2, lines 29-33).
Regarding claim 17, the method further comprising assembling the plurality of sections together to form the blower (Van Dine; Figs. 1 and 4).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Godichon in view of Goenka (9,523,370)
Godichon discloses all the limitations except the blower does not have a backward curved blade as claimed.
Goenka teaches centrifugal blowers can have forward curved blades, backward curved blades or straight radial blades depend on the desired flow rate and pressure of the fluid exiting the blowers (col. lines 34-38).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the blower of Godichon with backward curved blade to produce desired flow rate and pressure at the blower outlet.
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lorcher et al. in view of Van Dine et al. as applied to claim 11 above and in further view of Kneip (2018/0238337).
Lorcher in view of Van Dine discloses all the limitations except the forming does not includes a 3D printing process as claimed.
Kneip teaches a centrifugal blower that can be made from either an injection molding process or a 3D printing process (paragraph 9).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the method of Lorcher in view of Van Dine with the forming includes a 3D printing process as an alternative for forming of the blower sections.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lorcher et al. in view of Van Dine et al. and Kneip as applied to claim 13 above and in further view of Fry et al. (2016/0096327).
Lorcher in view of Van Dine and Kneip discloses all the limitations except the 3D printing process does not include selective laser sintering, multi-jet fusion, or fused deposition modeling as claimed.
Fry teaches fused deposition modeling is a method of 3D printing (paragraph 5).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the method of Lorcher et al. in view of Van Dine et al. and Kneip with fused deposition modeling being the 3D printing process since fused deposition modeling is a well-known 3D printing process.

Allowable Subject Matter
Claims 4, 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Giannozzi et al. (9,810,235), Bankstahl (6,659,723) and Catterfeld (4,428,717) are cited to show different centrifugal impeller constructions.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745